DETAILED ACTION
Applicant's Reply to Restriction Requirement filed November 29, 2021 has been entered.  Group 1 claims have been elected.  Claims 1 and 8-21 remain pending.  The present application is being examined under the AIA  first to invent provisions.
Drawings
The drawings are objected to because each of FIGS. 4A, 4B, 8, 9A, 9B, 9C, 9D, 11, 12, and 14, contain text that is illegible.  All drawings must be made by a process that will give them satisfactory reproduction characteristics.  See 37 C.F.R. 1.84(l).
FIGS. 9A, 9B, 9C, and 9D should be placed into separate drawings. 
FIGS. 13A-13C each include identifiers which overlap that which is identified.
FIG. 15 should be placed into separate drawings that include identification.  See 37 C.F.R. 1.84(c).  See also 37 C.F.R. 1.84(l).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of an amended drawing should not be labeled as “amended.”  If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency.  Additional replacement sheets may be necessary to show the renumbering of the remaining figures.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  
Claim Objections
Regarding Claim 1, line 1, it appears that the language “the motion” should be changed to “a motion.”
Regarding each of Claims 1 and 13, perhaps the term “said” should be changed to “the” for consistency with the pending claim language. 
Regarding Claim 10, it appears that the language “the path” should be changed to “a path.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1 and 8-21 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Regarding Claim 1, there is no antecedent basis for the language “the environment.”
Claim 8 is rejected since there is no antecedent basis for the language “the command.”
Claim 9 is rejected since there is no antecedent basis for the language “the degree.”  Additionally, it is not clear what is meant by the term “potential.”  Furthermore, there is no antecedent basis for the language “the command.”
Regarding Claim 10, there is no antecedent basis for the language “the command.”
Regarding Claim 11, there is no antecedent basis for the language “the optimization.”
Regarding Claim 12, there is no antecedent basis for the language “the same scoring function.”
Regarding Claim 14, there is no antecedent basis for the language “the score,” “the meaning,” “the entire command,” “the meanings,” “the individual words,” and “the command.”
Regarding Claim 15, there is no antecedent basis for the language “the sequence.”
Regarding Claim 17, there is no antecedent basis for the language “the score.”
Regarding Claim 18, there is no antecedent basis for the language “the score.”
Regarding Claim 19, there is no antecedent basis for the language “the same class.”
Regarding Claim 20, there is no antecedent basis for the language “the meanings” and “the direction of motion.”
Regarding Claim 21, there is no antecedent basis for the language “the meanings” and “the position.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 
Claims 1 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (U.S. Pat. Publ. No. 2016/0070265, hereinafter “Liu”) in view of Chen (WO 2010141904 A1).
Specifically, regarding Claim 1, Liu discloses a method for directing [a] motion of a vehicle (Abstract), comprising: receiving commands using a processor (e.g., a terminal utilizing voice control; ¶ [0165]), the commands specifying a relative path to be taken by the vehicle with respect to other objects in the environment (¶ [0166]), and determining an absolute path for the vehicle to follow based on the relative path using the processor (¶ [0086]), the absolute path comprising a series of coordinates in the environment, and directing the vehicle along said absolute path (¶¶ [0085], [0086]).  Liu does not disclose that the commands are natural language.
However, Chen discloses (i) receiving commands in natural language using a processor (p. 11, ll. 28-33), as recited in Claim 1, and (ii) a command that contains prepositions to specify a vehicle motion (p. 13, ll. 19-23, p. 26, ll. 13-23), as recited in Claim 8.
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Liu with those of Chen to provide usability with a single utterance of a spoken input in one attempt without having to output multiple prompts or responses.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833